Citation Nr: 0033829	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  96-49 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
thyroid cancer.

2.  Entitlement to service connection for hypertension and 
coronary artery disease, status post permanent pacemaker 
implantation.

3.  Entitlement to an evaluation in excess of 20 percent for 
rheumatoid arthritis of the knees.

4.  Entitlement to service connection for basal cell 
carcinoma of the forehead.

5.  Entitlement to service connection for malignant melanoma 
of the back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to April 
1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a December 1995 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

For reasons that will become apparent, the issues of 
entitlement to service connection for basal cell carcinoma of 
the forehead, malignant melanoma of the back, hypertension 
and coronary artery disease, and entitlement to an evaluation 
in excess of 20 percent for rheumatoid arthritis of both 
knees will be addressed in the REMAND portion of this 
decision.



FINDINGS OF FACT

1.  In a September 1976 confirmed rating decision, the RO, in 
pertinent part, denied entitlement to service connection for 
thyroid cancer.  The veteran was notified of that decision 
and did not file a notice of disagreement as to that issue.  

2.  Additional evidence submitted since the RO's September 
1976 confirmed rating decision is new, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  



CONCLUSION OF LAW

Evidence received since the RO's September 1976 confirmed 
rating decision is new and material; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to service connection for 
thyroid cancer was denied in a September 1976 confirmed 
rating decision.  The veteran was notified of that decision 
in an October 1976 letter from the RO.  The veteran did not 
file a notice of disagreement as to that issue.  The 
September 1976 confirmed rating decision therefore became 
final based on the evidence then of record.  See38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  
However, a claim will be reopened if new and material 
evidence has been submitted since the last decision denying 
the claim on any basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2000); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
The veteran filed an application to reopen his claim of 
entitlement to service connection for thyroid cancer in 
February 1995.

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

A great deal of evidence has been received by the RO since 
the September 1976 decision, including a November 1995 VA 
examination report noting a diagnosis of chronic hoarseness 
secondary to vocal cord paralysis related to thyroid surgery 
during military time.  At the hearing on May 12, 1997, the 
veteran testified to the effect that the size of the tumor 
might have suggested to his physicians that it was present 
for an extended period before 1957. (Transcript at 4)  While 
this testimony was not entirely unambiguous, it probably 
meets the minimal standard for reopening discussed in Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Accordingly, 
the evidence is not wholly cumulative or redundant of 
evidence previously on file and is sufficiently significant 
to the issue of entitlement to service connection for thyroid 
cancer that it must be considered in order to fairly decide 
the merits of the claim.  The additional evidence is 
therefore new and material and the claim must be reopened. A 
claim reopened after new and material evidence has been 
received must be considered de novo.  See Manio v. Derwinski, 
1 Vet. App. at 145.  



ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for thyroid 
cancer; the claim is reopened.  To this extent only, the 
appeal is granted.  



REMAND
In regard to the claim of entitlement to an evaluation in 
excess of 20 percent for rheumatoid arthritis of both knees, 
the record reflects that the veteran was last afforded an 
examination of the knees in December 1997, wherein the 
examiner opined that the veteran's functional impairment was 
moderate during flare-ups, but minimal when he was not having 
a flare-up.  As the examination report is over three years 
old, the Board is of the opinion that additional development 
of the record is needed in order to enable the Board to 
render a final determination.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

In regard to the claims of entitlement to service connection 
for thyroid cancer, hypertension and coronary artery disease 
status post permanent pacemaker implantation, basal cell 
carcinoma of the forehead, and malignant melanoma of the 
back, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, for the aforementioned reasons a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

2.  The veteran should be afforded a VA 
specialist examination of his knees in 
order to determine the current severity 
of his service-connected bilateral knee 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner and reviewed prior to the 
examination.  All necessary tests or 
studies should be performed and all 
findings must be reported in detail.  The 
examiner is requested to identify all 
pertinent symptomatology relevant to the 
veteran's service-connected knee 
disorder.  The examiner is also requested 
to report the ranges of motion of the 
knees with a description of the normal 
ranges of motion.  

The examiner is requested to specifically 
comment upon the extent, if any, to which 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
veteran, results in functional loss.  The 
examiner should carefully elicit all of 
the veteran's subjective complaints 
concerning his knees and offer an opinion 
as to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  
Finally, the examiner should comment on 
whether the veteran's service-connected 
knee disability causes weakened movement, 
excess fatigability, and incoordination.  
The examiner should comment on the 
severity of these manifestations and 
their effect on the ability of the 
veteran to perform average employment in 
a civilian occupation.  

All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims file.  A complete 
rationale for any opinion expressed must 
be provided.  

3.  The RO should review the examination 
report to ensure full compliance with the 
directives of this remand, including all 
requested findings and opinions.  
Otherwise, corrective action should be 
implemented.

4.  After completion of the requested 
examination of the veteran's knees, the RO 
should review the issue of entitlement to 
an evaluation in excess of 20 percent for 
rheumatoid arthritis of the knees in 
accordance with the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2000).  
The review should include consideration of 
whether an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2000) is 
warranted, and the RO should include the 
regulation in any subsequent supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a SSOC with regard to the 
additional development and afforded the 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.  

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 



